Citation Nr: 1329433	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for dyshydrotic 
dermatitis of the bilateral hands and feet.

2.  Entitlement to service connection for jungle rot of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In September 2010, the Veteran testified before the 
undersigned Acting Veterans Law Judge during a Travel Board 
hearing.  A copy of the transcript has been associated with 
the claims file.  These matters were previously before the 
Board in February 2011, at which time they were remanded to 
the agency of original jurisdiction (AOJ) for additional 
development.

The Veteran's Virtual VA electronic claims file reveals that 
additional evidence has been associated with the record 
subsequent to the most recent consideration of the claims on 
appeal by the AOJ.  In view of the remand, the AOJ will have 
the opportunity to consider the additional evidence in the 
first instance when the claims are readjudicated.


REMAND

As noted in the introduction, in February 2011, the Board 
remanded the matters of service connection for dermatitis 
and for jungle rot of the feet to the AOJ for additional 
development.  As part of the development, the Veteran was to 
be scheduled for a VA skin examination to determine the 
current nature and etiology of the Veteran's skin disorders.  
In its remand request, the Board noted that a prior VA 
examination was inadequate as it did not perform the 
examination during a flare-up.  The Board further noted that 
the claims file contained evidence of many diagnosed skin 
disorders, for which an examiner should offer an opinion 
regarding the etiology of these diagnosed disorders.  
Additionally, the Board noted the Veteran's lay statements 
attesting to experiencing skin irritations and rashes since 
his service discharge.  The Board requested that on remand, 
a VA examiner consider these lay statements.   In March 
2012, the Veteran underwent a skin examination in connection 
with these two claims.  However, the VA examiner did not 
answer all of the questions that were set forth in the 
February 2011 remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Moreover, the Court has held that 
once VA undertakes the effort to provide a medical 
examination or opinion, it must provide an adequate one.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In regard to dermatitis, the examiner indicated that he 
agreed with the opinion of a January 2008 VA examiner.  He 
further stated, "It is noted that the Veteran does have many 
defects within the structure of both feet that could 
contribute to the pain the Veteran reports."  He provided no 
additional rationale for his agreement with the January 2008 
VA examiner's opinion and further did not address the other 
diagnosed skin disorders or the Veteran's lay statements.  
Therefore, the Board finds that the claim must be remanded 
to allow for an addendum opinion that fully addresses the 
questions set forth in the February 2011 Board remand, to 
specifically include offering an opinion regarding the 
etiology of the diagnosed disorders based on the evidence in 
the file and to address the Veteran's lay statements as to 
experiencing continuous symptoms of his skin disorders.  See 
Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 311-12.

With regard to the matter of tinea pedis, the examiner 
stated that he could not resolve this issue without 
resorting to mere speculation.  Further, while he noted that 
this condition was not documented in the Veteran's claims 
file and that wearing wet boots and socks for extended 
periods will not by itself lead to a tinea infection, the 
examiner did not consider the effect, if any, of the 
Veteran's multiple diagnosed skin conditions on his claim 
for service connection for jungle rot of the feet.   
Accordingly, this opinion is not adequate for rating 
purposes because the opinion is, in essence, a non-opinion 
that does not consider all of the evidence of record and 
does not provide sufficient medical guidance for 
consideration of the legal standard of proof that applies in 
this case.  Hence, a remand to secure an adequate nexus 
opinion in this matter is necessary.  See Stegall, 11 Vet. 
App. at 271; Barr, 21 Vet. App. at 311-12.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to 
a VA physician or physicians who have 
the necessary expertise to address the 
Veteran's claim of service connection 
for dermatitis and for jungle rot of the 
feet.  The VA physician(s) should review 
the claims file, including this remand, 
and opine as to the current nature and 
etiology of the Veteran's skin 
disorders.  Specifically, the examiner 
should offer an opinion addressing the 
following:

Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's existing or previously 
existing skin disorders had their onset 
in service or are otherwise related to 
service?  

The examiner is asked to provide the 
rationale used in formulating his or her 
opinion in the written report.  The 
examiner is also asked to comment on the 
Veteran's competent statements that he 
suffered from his skin disorder since 
his service.

(Arrange for the Veteran to undergo 
another medical examination only if such 
examination is needed to answer the 
question posed above.)

2.  After any requested opinion has been 
furnished, review the report to ensure 
that it is in complete compliance with 
the directives of this remand.  If a 
report is deficient in any manner, it 
should be returned to the physician(s).

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford him an 
opportunity to respond.  Thereafter, 
return the case to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

